937 So. 2d 780 (2006)
Joel R. BROWN, Appellant/Cross-Appellee,
v.
JUSTIN C. JOHNSON & ASSOCIATES, P.A. and Summit Consulting Claim Center, Appellees/Cross-Appellants.
No. 1D05-3608.
District Court of Appeal of Florida, First District.
September 13, 2006.
Byron E. Townsend, Tampa, and Bill McCabe, Longwood, for Appellant/Cross-Appellee.
Ivan Matusek, and Raymond O. Burger of Matusek, McKnight, Poluse & Cangro, P.A., St. Petersburg, for Appellees/Cross-Appellants.
PER CURIAM.
In this workers' compensation case, claimant appeals, and the employer and servicing agent cross-appeal, the final merits order entered by the judge of compensation claims, which denied the petitions for benefits in their entirety based on the finding that claimant had failed to prove that his injuries were sustained within the course and scope of his employment. Our review of the record satisfies us that the judge followed the applicable law, including Suniland Toys & Juvenile Furniture, Inc. v. Karns, 148 So. 2d 523 (Fla.1963), and that her findings as to that issue are supported by competent, substantial evidence. *781 Because we conclude that the determination regarding course and scope of employment does not constitute error, it is unnecessary for us to address claimant's remaining issues or the issues raised by the cross-appeal.
AFFIRMED.
WEBSTER, BROWNING and HAWKES, JJ., concur.